Citation Nr: 0801450	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  03-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1999 to 
September 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which granted service connection for a low back 
disability and assigned a 10 percent disability evaluation 
for this disability.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2005 pursuant to 
38 U.S.C.A. § 7107(b)(c).  A transcript of the testimony 
provided at this hearing has been associated with the record.  

This case was last before the Board in January 2007, when it 
was remanded for further evidentiary development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, in light of Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a Board remand "confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders"), this matter must again 
be remanded.   The Board's last remand instructed that the 
AMC attempt to obtain the veteran's medical records related 
to treatment for back pain from September 2001 to present 
from the Delta VA clinic.  Following that remand, the AMC 
made such a request, albeit apparently in error.  In this 
regard, the Board notes that the veteran's identifying 
information on the AMC's VA Form 10-7131 was in error, 
particularly the veteran's dates of service and date of 
birth.  Therefore, it is necessary to again attempt to obtain 
these records using the correct identifying information.  Id.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide VA any 
evidence or information in her possession 
that might substantiate her claim for a 
higher initial evaluation of her low back 
disability, and provide notice of any 
other probative evidence the VA could 
obtain. 

2.  Obtain the veteran's VA medical 
records from September 2001 to present.  
Specifically, request copies of the 
records from the "Delta" VA clinic.  
Document the request for these records in 
the claims file and any negative response 
should no such records be found.  

3.  Following the above, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued and 
the veteran and her representative should 
be afforded an opportunity to respond 
before this case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).



